DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Thirumaleshwara et al. (US Pub No. 20150131848 A1) in view of Ro Yong et. al. (KR20150136971A). 

Regarding Claim 1,

(A) dividing an image into a plurality of blocks, performing a feature extraction processing on the plurality of blocks, and obtaining a block feature from each of the plurality of blocks after the feature extraction processing; (Thirumaleshwara, [0033], discloses SVM classifier constructs a hyperplane 130 that can be used to identify HOG feature vectors associated with detector window 120 (and thus HOG feature vectors representing images in image frame 100) as falling within the object (pedestrian) class or non-object (non-pedestrian) class.  Hyperplane 130 has a size that corresponds with a size of the detector window being used for object detection and classification.  For example, here, hyperplane 130 also spans a number of feature block rows, P, and a number of feature block columns, Q. In FIG. 3, in contrast to the exemplary methodology depicted in FIG. 1, and as further described below, SVM classifier combines partial HOG feature vectors associated with detector window 120 with partial hyperplane vectors associated with hyperplane 130 (in other words, a weighted sum of HOG feature descriptors) using a partial vector dot product 135.  Partial vector dot products associated with detector window 120 are then combined to provide a vector dot product 140, and SVM classifier evaluates vector dot product 140 to classify the HOG feature vector (and thus image portion overlapped by detector window 120) as object or non-object.  Such classification process can be performed for HOG feature vectors associated with detector window 120 at various positions within image frame 100 (including position 122A, position 122B, and position 122C), such that various image is divided into blocks and features are extracted from the blocks)

(B) calculating each block feature by means of a support vector machine (SVM) classifier, wherein each block feature is calculated to obtain a hyperplane normal vector; (Thirumaleshwara, [0033], discloses SVM classifier constructs a hyperplane 130 that can be used to identify HOG feature vectors associated with detector window 120 (and thus HOG feature vectors representing images in image frame 100) as falling within the object (pedestrian) class or non-object (non-pedestrian) class.  Hyperplane 130 has a size that corresponds with a size of the detector window being used for object detection and classification.  For example, here, hyperplane 130 also spans a number of feature block rows, P, and a number of feature block columns, Q. In FIG. 3, in contrast to the exemplary methodology depicted in FIG. 1, and as further described below, SVM classifier combines partial HOG feature vectors associated with detector window 120 with partial hyperplane vectors associated with hyperplane 130 (in other words, a weighted sum of HOG feature descriptors) using a partial vector dot product 135.  Partial vector dot products associated with detector window 120 are then combined to provide a vector dot product 140, and SVM classifier evaluates vector dot product 140 to classify the HOG feature vector (and thus image portion overlapped by detector window 120) as object or non-object.  Such classification process can be performed for HOG feature vectors associated with detector window 120 at various positions within image frame 100 (including position 122A, position 122B, and position 122C), such that various portions of image frame 100 can be classified as object or non-object; image is divided into blocks and features are extracted from the blocks and support vector machine classified is utilized to obtain hyperplane vectors of block features) and 
(C) setting a threshold value, determining the block feature according to the hyperplane normal vector, recording the block as an adaptive feature block when a value of the hyperplane normal vector is higher than the threshold value, and integrating each adaptive feature block to form an adaptive feature image. (Thirumaleshwara, [0018-0019], discloses classifier constructs a hyperplane 30 that can be used to identify HOG feature vectors associated with detector window 20 (and thus HOG feature vectors representing images in image frame 10) as falling within the object (pedestrian) class or non-object (non-pedestrian) class.  Hyperplane 30 has a size that corresponds with a size of the detector window being used for object detection and classification.  For example, here, hyperplane 30 also spans a number of feature block rows, P, and a number of feature block columns, Q. SVM classifier combines the HOG feature vector 
associated with detector window 20 with hyperplane 30 (in other words, a weighted sum of HOG feature descriptors) using a vector dot product 40, and then evaluates vector dot product 40 to classify the HOG feature vector (and thus corresponding image portion 21) as object or non-object.  Such classification process can be performed for HOG feature vectors associated with detector window 20 at various positions within image frame 10, such that various portions of image frame 10 can be classified as object or non-object; when implementing the exemplary methodology depicted in 
FIG. 1, all HOG feature block components that correspond with image frame 10 
(here, HOG feature block components associated with feature blocks FB1, FB2, 

thus portion of image frame 10 that corresponds with detector window 20) as an 
object or non-object.  Such feature block component (data) movement from external memory to internal memory is implemented for each position of detector window 20 within image frame 10, and similarly for each position of other detector windows used to evaluate image frame 10; features of blocks are extracted and hyperplane vectors are derived from extracted features and features are integrated into vector form to determine and classify as object or non-object such as pedestrian)
Thirumaleshwara does not explicitly disclose comparing setting threshold value, and comparing hyper plane normal vector with threshold
Ro Yong discloses comparing setting threshold value, and comparing hyper plane normal vector with threshold (Ro Yong,Technical Description, discloses a hardware logic implementation of the low energy and low resolution face detection threshold value is compared with hyperplane normal vector of block features to determine face region or object (pedestrian))


 	Accordingly, it would have been obvious to one of ordinary skill in the art to modify Thirumaleshwara with Ro Yong to detect pedestrian in image by processing the block features and hyperplane derived from the features. One would be motivated to modify Thirumaleshwara that teaches detection of pedestrian and extracting features from blocks of image by teachings of Thirumaleshwara that detects face region in images using hyperplane and comparing the hyperplane of features with threshold to accurately to retrieval of object of interest such as pedestrian. (see Ro Yong, Technical Description). Therefore, it would have been obvious to combine Thirumaleshwara with Ro Yong to obtain the invention recited in Claim 1.

Regarding Claim 2, 
		The combination of Thirumaleshwara and Ro Yong further discloses wherein the feature extraction processing is a histogram of oriented gradients (HOG), a local binary pattern (LBP), or a histogram of local intensity difference (HLID).  (Thirumaleshwara, [0014], discloses each feature block FB1, FB2, FB3, .  . . FBx has an associated feature block component, such as an associated histogram of oriented gradient (HOG) feature block component.  For example, in various implementations, image frame 10 can be partitioned into cells (various spatial regions of image frame 10), where each cell includes one or more pixels of image frame 10.  Each pixel has an edge (gradient) intensity value and an edge angle (orientation) value.  For each cell, a one-dimensional edge intensity histogram can be generated by accumulating edge intensity values for pixels within the cell, a one-dimensional edge angle histogram can be generated by accumulating edge angle values for pixels within the cell, and a one-dimensional histogram can be generated by combining the edge intensity histogram and the edge angle histogram, where the one-dimensional histogram provides HOG descriptors for the cell.  The cells can then be grouped into blocks (here, feature blocks FB1, 
FB2, FB3, .  . . FBx), where each cell can form a portion of more than one block.  For each block, a measure of intensity can be accumulated over the cells within the block and used to normalize the HOG feature descriptors of each of the cells within the block, such that the block has an associated HOG feature block component.  In various implementations, the associated HOG feature block component can thus include a vector of HOG feature descriptors of normalized cell histograms for the cells within the . 

Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Thirumaleshwara and Ro Yong, and further in view of Zhu et al. (US Pub No. 20120083960 A1). 

Regarding Claim 3,
		Thirumaleshwara discloses (A) dividing an image into a plurality of blocks, performing a feature extraction processing on the plurality of blocks, and obtaining a block feature from each of the plurality of blocks after the feature extraction processing; (Thirumaleshwara, [0033], discloses SVM classifier constructs a hyperplane 130 that can be used to identify HOG feature vectors associated with detector window 120 (and thus HOG feature vectors representing images in image frame 100) as falling within the object (pedestrian) class or non-object (non-pedestrian) class.  Hyperplane 130 has a size that corresponds with a size of the detector window being used for object detection and classification.  For example, here, hyperplane 130 also spans a number of feature block rows, P, and a number of feature block columns, Q. In FIG. 3, in contrast to the exemplary methodology depicted in FIG. 1, and as further described below, SVM classifier combines partial HOG feature vectors associated with detector window 120 with partial hyperplane vectors associated with hyperplane 130 (in other words, a weighted sum of HOG feature descriptors) using a partial vector dot product 135.  Partial vector dot products associated with detector window 120 are then combined to image is divided into blocks and features are extracted from the blocks)

(B) calculating each block feature by means of a support vector machine (SVM) classifier, wherein each block feature is calculated to obtain a hyperplane normal vector; (Thirumaleshwara, [0033], discloses SVM classifier constructs a hyperplane 130 that can be used to identify HOG feature vectors associated with detector window 120 (and thus HOG feature vectors representing images in image frame 100) as falling within the object (pedestrian) class or non-object (non-pedestrian) class.  Hyperplane 130 has a size that corresponds with a size of the detector window being used for object detection and classification.  For example, here, hyperplane 130 also spans a number of feature block rows, P, and a number of feature block columns, Q. In FIG. 3, in contrast to the exemplary methodology depicted in FIG. 1, and as further described below, SVM classifier combines partial HOG feature vectors associated with detector window 120 with partial hyperplane vectors associated with hyperplane 130 (in other words, a weighted sum of HOG feature descriptors) using a partial vector dot product 135.  Partial vector dot products associated with detector window 120 are then combined to provide a vector dot product 140, and SVM classifier evaluates vector dot product 140 image is divided into blocks and features are extracted from the blocks and support vector machine classified is utilized to obtain hyperplane vectors of block features) and 
(C) setting a threshold value, determining the block feature according to the hyperplane normal vector, recording the block as an adaptive feature block when a value of the hyperplane normal vector is higher than the threshold value, and integrating each adaptive feature block to form an adaptive feature image. (Thirumaleshwara, [0018-0019], discloses classifier constructs a hyperplane 30 that can be used to identify HOG feature vectors associated with detector window 20 (and thus HOG feature vectors representing images in image frame 10) as falling within the object (pedestrian) class or non-object (non-pedestrian) class.  Hyperplane 30 has a size that corresponds with a size of the detector window being used for object detection and classification.  For example, here, hyperplane 30 also spans a number of feature block rows, P, and a number of feature block columns, Q. SVM classifier combines the HOG feature vector 
associated with detector window 20 with hyperplane 30 (in other words, a weighted sum of HOG feature descriptors) using a vector dot product 40, and then evaluates vector dot product 40 to classify the HOG feature vector (and thus corresponding image portion 21) as object or non-object.  Such classification process can be performed for HOG feature vectors associated with detector window 20 at various positions within 
FIG. 1, all HOG feature block components that correspond with image frame 10 
(here, HOG feature block components associated with feature blocks FB1, FB2, 
FB3, .  . . FBx) cannot be placed in internal memory for the object detection and classification process.  Accordingly, the HOG feature block components are placed in external memory, and as a detector window is moved within image frame 10, for each position of the detector window within image frame 10, an associated HOG feature vector (and thus associated HOG feature block components) is moved from external memory to internal memory for classification.  For example, once detector window 20 is moved to the position spanning image portion 21 as depicted in FIG. 1, HOG feature block components that correspond with image portion 21 and thus form the associated HOG feature vector are moved from external memory to internal memory, where the associated HOG feature vector is then combined with hyperplane 30 to determine the vector dot product 40, and thereby classify the associated HOG feature vector (and 
thus portion of image frame 10 that corresponds with detector window 20) as an 
object or non-object.  Such feature block component (data) movement from external memory to internal memory is implemented for each position of detector window 20 within image frame 10, and similarly for each position of other detector windows used to evaluate image frame 10; features of blocks are extracted and hyperplane vectors are derived from extracted features and features are integrated into vector form to determine and classify as object or non-object such as pedestrian)

features of blocks are extracted and hyperplane vectors are derived from extracted features and features are integrated into vector form to determine and classify as object or non-object such as pedestrian)
Thirumaleshwara does not explicitly disclose comparing setting threshold value, and comparing hyper plane normal vector with threshold
Ro Yong discloses comparing setting threshold value, and comparing hyper plane normal vector with threshold (Ro Yong, An example of a hardware logic implementation of the low energy and low resolution face detection apparatus of FIG. 4, described below, shows the adoption of a linear SVM for computational and hardware architectural efficiency. The SVM is one of the binary classifiers, and when given a training set, it uses a hyperplane to minimize the classification error to distinguish the two classes, and a margin, which means the distance from the hyperplane to the training set closest to it, To select the hyperplane. At this time, for the test, support vectors existing around the hyperplane (Equation 2) [Image Omitted] ) And the test threshold value is compared with hyperplane normal vector of block features to determine face region or object (pedestrian))


 	Accordingly, it would have been obvious to one of ordinary skill in the art to modify Thirumaleshwara with Ro Yong to detect pedestrian in image by processing the block features and hyperplane derived from the features. One would be motivated to modify Thirumaleshwara that teaches detection of pedestrian and extracting features from blocks of image by teachings of Thirumaleshwara that detects face region in images using hyperplane and comparing the hyperplane of features with threshold to accurately to retrieval of object of interest such as pedestrian. (see Ro Yong, Technical Description). 

The combination of Thirumaleshwara and Ro Yong does not explicitly disclose A pedestrian thermal image detection method, comprising steps of: (A) reading a raw thermal image, wherein the raw thermal image comprises a specific ambient information; 
		Zhu discloses A pedestrian thermal image detection method, comprising steps of: (A) reading a raw thermal image, wherein the raw thermal image comprises a heat of pedestrian images are detected by thermal camera sensors)

Accordingly, it would have been obvious to one of ordinary skill in the art to modify Thirumaleshwara and Ro Yong with Zhu that detects temperature of thermal image that is distinct from background using thermal camera to detect pedestrian in image by processing the block features and hyperplane derived from the features. One would be motivated to modify Thirumaleshwara and Ro Yong that teaches detection of pedestrian and extracting features from blocks of image by teachings of Zhu that detects pedestrian in image by distinct temperature in thermal image of pedestrian captured through thermal camera sensor to accurately to retrieval of object of interest such as pedestrian. (see Zhu, [0014]). Therefore, it would have been obvious to combine Thirumaleshwara, Ro Yong and Zhu to obtain the invention recited in Claim 3.


		The combination of Thirumaleshwara, Ro Yong and Zhu further discloses wherein the pedestrian image detection is a histogram of oriented gradients (HOG).  (Thirumaleshwara, [0014], discloses each feature block FB1, FB2, FB3, .  . . FBx has an associated feature block component, such as an associated histogram of oriented gradient (HOG) feature block component.  For example, in various implementations, image frame 10 can be partitioned into cells (various spatial regions of image frame 10), where each cell includes one or more pixels of image frame 10.  Each pixel has an edge (gradient) intensity value and an edge angle (orientation) value.  For each cell, a one-dimensional edge intensity histogram can be generated by accumulating edge intensity values for pixels within the cell, a one-dimensional edge angle histogram can be generated by accumulating edge angle values for pixels within the cell, and a one-dimensional histogram can be generated by combining the edge intensity histogram and the edge angle histogram, where the one-dimensional histogram provides HOG descriptors for the cell.  The cells can then be grouped into blocks (here, feature blocks FB1, FB2, FB3, .  . . FBx), where each cell can form a portion of more than one block.  For each block, a measure of intensity can be accumulated over the cells within the block and used to normalize the HOG feature descriptors of each of the cells within the block, such that the block has an associated HOG feature block component.  In various implementations, the associated HOG feature block component can thus include a vector of HOG feature descriptors of normalized cell histograms for the cells within the block; HOG features are obtained). 


Regarding Claim 5, 
The combination of Thirumaleshwara, Ro Yong and Zhu further discloses wherein the pedestrian image detection is a local binary pattern (LBP). (Ro Yong, Technical Desription, discloses  for face detection, a plurality of templates composed of local block texture features (LBTF) are created, and templates are formed in characteristic vector space, but several are generated so as to be resistant to environmental changes. In other words, face template uses LBP (local binary pattern) which is robust against illumination and pose change within a certain range, and features based on block partitioning. By using several template robust against face change when testing, Detection is possible; LBP classifier is disclosed for detection of pedestrian image). Additionally, the rational and motivation to combine the references Thirumaleshwara, Ro Yong and Zhu as applied in claim 3 apply to this claim.

Regarding Claim 6, 
The combination of Thirumaleshwara, Ro Yong and Zhu further discloses wherein the pedestrian image detection is a histogram of local intensity difference (HLID).  (Thirumaleshwara, [0014], discloses each feature block FB1, FB2, FB3, .  . . FBx has an associated feature block component, such as an associated histogram of oriented gradient (HOG) feature block component.  For example, in various HOG intensity difference features are obtained). Additionally, the rational and motivation to combine the references Thirumaleshwara, Ro Yong and Zhu as applied in claim 3 apply to this claim.

Regarding Claim 7, 
		The combination of Thirumaleshwara, Ro Yong and Zhu further discloses wherein the specific ambient information comprises a pedestrian image.  (Thirumaleshwara, [0012], discloses Fig. 1 illustrates an exemplary pedestrian image is obtained and classified as object (pedestrian) or non-object). Additionally, the rational and motivation to combine the references Thirumaleshwara and Ro Yong as applied in claim 1 apply to this claim.

Regarding Claim 8, 
		The combination of Thirumaleshwara, Ro Yong and Zhu further discloses wherein the support vector machine (SVM) classifier is trained by using static humanoid sample data as a training sample database.  (Thirumaleshwara, [0017-0018], discloses a classifier can evaluate and classify the HOG feature vector as positive (indicating that the HOG feature vector represents an object) or negative (indicating that the HOG feature vector does not represent an object), thereby providing an object/non-object classification for the portion of image frame 10 overlapped by (corresponding with) detector window 20.  In various implementations, the classifier is a support vector machine (SVM) classifier, such as a linear SVM, that can be trained to detect objects for various sizes of detector windows.  For example, SVM classifier can be a binary classifier that uses training data to construct a hyperplane for optimally separating HOG SVM is trained on pedestrian image features). Additionally, the rational and motivation to combine the references Thirumaleshwara, Ro Yong and Zhu as applied in claim 3 apply to this claim.

Regarding Claim 9, 
		The combination of Thirumaleshwara, Ro Yong and Zhu further discloses wherein the support vector machine (SVM) classifier is trained by using a probe-six data set of difference size (six probe or more) are used to train SVM classifiers). Additionally, the rational and motivation to combine the references Thirumaleshwara, Ro Yong and Zhu as applied in claim 1 apply to this claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liu, Yifeng, Lin Zeng, and Yan Huang. "An efficient HOG–ALBP feature for pedestrian detection." Signal, Image and Video Processing 8.1 (2014): 125-134. (Year: 2014)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872.  The examiner can normally be reached on M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Pinalben Patel/Examiner, Art Unit 2661